Title: To John Adams from Benjamin Stoddert, 13 August 1800
From: Stoddert, Benjamin
To: Adams, John



Sir.
Navy Department 13 Aug. 1800

I am honored with your letter of the 31 ult—and have in consequence directed a remittance to be made to Docr. Putnam of 10000 dollars towards the purchase of ground for a Ship yard & a Dock yard at Charleston.
On the subject of the Purchase of the 47 1/2 acres of ground at Charleston, for a Ship yard and a Dock yard, I beg leave to observe that there has been no special appropriation for the purchase of ground for Navy yards, nor for erecting Wharves; but as the Laws direct Six 74 gun ships to be built, and it being impossible to build them without suitable Wharves, and as it would be a waste of the Public money to erect Wharves on private property, it has been presumed that a reasonable construction of the Law, would justify the purchase of a sufficient quantity of ground for a Building yard—Under this idea, I stated to Congress, during the last Session, when called upon to designate the Objects on which the money appropriated for the building the 74 gun ships, would be expended in the course of the present year:—that 200,000 Dollars would be laid out in the purchase of ground for Navy yards, & in the erection of Wharves. It was after giving this information which appeared to be satisfactory, that I had the honor to make my report to you, Sir, on this particular subject—which I now take the liberty again to enclose.
I observe that the order contained in your letter, includes both the objects of a Building yard & a Dock yard; but as it is supposed that 10 acres, where the price of ground is high, may be sufficient for a Building yard, & that 14 will be more than sufficient for a Dock yard, I take the liberty to suggest for your consideration whether under the circumstance of their being no special appropriation for building yards—and the additional circumstance that 200000 Dollars is the largest sum which has been represented to Congress, as necessary to expend in the purchase of ground for building yards & Wharves, it may not be best to confine the purchase to be made at Charleston, to a smaller quantity of ground than 47 acres, which I fear will cost at the very least 50,000 Dolls—& the expence of a Wharf where the Channel is so distant from the shore will be nearly as much more.
Enclosed is a plat of the whole 47 1/2 acres—The dotted lines describe 24 1/2 acres, represented by Mr. Humphreys as sufficient for both a building yard & a Dock yard; but it certainly was his opinion that the whole 47 1/2 acres would do still better.—I am clearly of the same opinion, & would not now trouble you on the subject, were it not for my apprehensions that doubts might arise, whether the expenditure of so much money, under the circumstances stated, might be proper—The heads of Departments concur in the opinion that there is reason for these apprehensions & advise me to submit the subject again to your consideration.
That no more time, however, may be lost, and there has already been too much delay, occasioned by indisposition since my receipt of the Act passed by the Legislature of Massachusetts, I have now the honor to enclose two Letters for Docr. Putnam—one directing a purchase of the whole 47 1/2 acres—& the othe the purchase of only 24 1/2 acres.
Should it be your ultimate decision, that the largest quantity shall be purchased, Mr Shaw will be so good as to enclose the plat in that letter—& send it to Docr Putnam—or in the other letter, if you should judge it to be best to purchase only the smallest quantity.
I have the honor to be / with the highest respect & esteem / Sir Yr. Most Obed Srvt.

Ben Stoddert